Citation Nr: 0841013	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-40 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for coronary artery bypass 
graft, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel





INTRODUCTION

The veteran had active service from June 1967 to August 1971.  
He served as a reservist from April 1985 to July 1998, during 
which time he had periods of active duty for training 
(ACDUTRA) and inactive duty for training (IADUCTRA).

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the VA Regional Office (RO) in St. Louis, 
Missouri, that denied service connection for coronary artery 
bypass graft, times 1, status post myocardial infarction.  


FINDINGS OF FACT

The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  The veteran's coronary 
artery bypass graft, times 1, status post myocardial 
infarction is not related to his military service.  


CONCLUSION OF LAW

The veteran's coronary artery bypass graft, times 1, status 
post myocardial infarction is not related to his military 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 
5103A, 5107 (West 2002); 38 C.F.R.§§ 3.6, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004.  Specifically regarding VA's duty to notify, the 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  While the notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date, See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), since the veteran's claim for service 
connection for his coronary artery bypass graft, times 1, 
status post myocardial infarction will be denied, these 
questions are not now before the Board.  Consequently, a 
remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service records, and post-
service medical records.  VA has no duty to inform or assist 
that was unmet.

II.  Background

The veteran, while living in Missouri, was a reservist 
assigned to the 88th Aerial Port Squadron, McGuire Air Force 
Base (AFB), New Jersey.  The Unit Training Assembly (UTA) for 
November 1996 was scheduled for Saturday, November 23 and 
Sunday, November 24, 1996.  Due to the distance of the 
veteran from his unit, it was routine for the veteran and 
fellow reservists to be flown, by Air Force (AF) personnel, 
from Whiteman AFB, MO to McGuire AFB on the Friday prior to 
UTA.  If the veteran wished to avail himself of the flight, 
he was responsible for providing his own transportation to 
and from Whiteman AFB.  The veteran did not report to 
Whiteman AFB or McGuire AFB on November 23 or 24 for UTA. 

The veteran avers that he began to feel ill while driving to 
Whiteman AFB on November 22; and thus he decided not to 
report for UTA, but instead to drive home.

On November 24, 1996, the veteran reported to St. John's 
Regional Medical Center due to chest pains.  He was diagnosed 
with coronary heart disease, acute aneteroseptal myocardial 
infarction, severe left ventricular dysfunction, and 
hyperlipidemia.  
  
III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training (IDT), or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

One who is disabled from an acute myocardial infarction while 
proceeding directly to IDT  shall be deemed to be on IDT.  
38 C.F.R. § 3.6(e).  In determining whether the veteran was 
proceeding directly to IDT, VA shall take into consideration 
the hour on which the individual began to proceed, the hour 
on which the individual was scheduled to arrive for such 
duty, the method of travel performed, the itinerary, the 
manner in which the travel was performed, and the immediate 
cause of disability.  Id.  Whenever any claim is filed 
alleging that the claimant is entitled to benefits by reason 
of traveling to IDT, the burden of proof is on the claimant.  
Id. 

The competent evidence of record does not show that the 
veteran's disabilities were incurred in service or en route 
to IDT.  The private medical records from November 24, 1996, 
indicate that the veteran began experiencing pain, 
diaphoresis, weakness and nausea upon awakening on November 
24, 1996, and arrived at the emergency room approximately 
thirty minutes later.  The veteran now avers that two days 
prior, on November 22, while en route from his civilian job 
to Whiteman AFB, he started having chest pains and decided 
not to report for IDT.  This contradicts the medical report 
of November 24, which notes that the veteran had very mild 
epigastric pain a few days earlier that went away with 
belching, and that the veteran denied any symptoms of chest 
pain prior to November 24.  Moreover, the evidence indicates 
that the veteran did not seek any medical attention on 
November 22 or contact his unit regarding his reason for not 
reporting. 

The veteran has supplied a physician's note dated in November 
2005, which indicates that it is "conceivable" that the 
veteran's monthly reserve flights caused a stressful 
situation and "may" have been enough to precipitate his 
acute myocardial infarction while en route.  Service 
connection may not be based on a resort to speculation or 
even remote possibility, and medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Bloom v. West, 12 Vet. App. 185 (1999).  
In addition, a doctor's opinions which are based on history 
furnished by the veteran and unsupported by clinical evidence 
are merely conclusions unsupported by objective medical 
evidence.  See Black v. Brown, 5 Vet. App. 177 (1993

In sum, there is no competent medical evidence that the 
veteran's myocardial infarction began on November 22 while he 
was en route to IDT.  The only lay evidence regarding the 
veteran feeling ill on November 22 is that of the veteran and 
a co-worker.  With regards to the veteran's statement, the 
Board may take into account the veteran's self-interest in 
assessing the weight to be accorded his self assessment.  See 
Pond v. West, 12 Vet, App. 341, 345 (1999).  The co-worker's 
statement, made more than nine years after the incident, does 
not support the veteran as it notes that the veteran had left 
work early from his job as a furniture mover because he had 
not been feeling well.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim; therefore, the claim is 
denied.  


ORDER

Entitlement to service connection for coronary artery bypass 
graft, status post myocardial infarction is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


